UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8259


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMAL TIMOTHY HAWKINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:05-cr-00497-LMB-1)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frances H. Pratt, Assistant Federal Public Defender, Alexandria,
Virginia, for Appellant. Jonathan Leo Fahey, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jamal    Timothy    Hawkins      appeals    the    district      court’s

order denying relief on his motion for reduction of sentence

under   18   U.S.C.    §     3582(c)(2)   (2006).       We     have   reviewed    the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Hawkins, No. 1:05-cr-00497-LMB-1 (E.D. Va. Oct. 7, 2008); see

United States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                            We

dispense     with     oral    argument     because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2